Citation Nr: 1543980	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  08-09 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral upper extremity neuropathy.  

2.  Entitlement to service connection for bilateral upper extremity neuropathy.

3.  Entitlement to service connection for cervical spine disability.

4.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to April 12, 2012, and in excess of 50 percent thereafter.

5.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1968 to August 1970, to include service in the Republic of Vietnam 

This case is before the Board of Veterans' Appeals (Board) on appeal of October 2007 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix.  

In January 2010 the Veteran requested a hearing before the Board.  However, he withdrew this request in a November 2014 statement.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.  Any future consideration of this Veteran's claim should take into consideration the existence of the electronic record.

The issues of an initial rating for PTSD in excess of 30 percent prior to April 12, 2012, and in excess of 50 percent thereafter, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  In a final October 2007 decision, the RO denied a claim of service connection for bilateral upper extremity neuropathy on the basis that no such disability had been diagnosed in service or within one year of service. 

2.  The evidence pertaining to bilateral upper extremity neuropathy added to the record since October 2007, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for bilateral upper extremity neuropathy.
 
3.  The most credible and competent evidence does not support the conclusion that bilateral upper extremity neuropathy had its onset in service or within one year of service discharge, or that such disability is related to active military service or to service-connected disability.

4.  The most credible and competent evidence does not support the conclusion that cervical spine disability had its onset in service, that arthritis of the cervical spine had its onset within one year of service discharge, or that cervical spine disability is related to active military service.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision denying service connection for bilateral upper extremity neuropathy is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement for service connection for bilateral upper extremity neuropathy has been submitted; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
3.  Bilateral upper extremity neuropathy was not incurred or aggravated in service or by service connected disability, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

4.  Cervical spine disability was not incurred or aggravated in service; arthritis of the cervical spine may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the Veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial(s).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2009 which provided all required notice elements, including information regarding disability ratings and effective dates, the elements of new and material evidence, and the reasons for the prior denial.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO.  Nothing more was required.

The Veteran has also been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are associated with the claims file.  Identified post-service treatment records have been obtained as well.  Regarding the claims decided herein the Veteran was provided with a VA examination in April 2012.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the 2012 VA examination findings were reported, along a diagnosis and opinion based on the evidence of record.  The examination report is adequate for rating purposes.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. §3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Veteran's claim of entitlement to service connection for bilateral upper extremity neuropathy was denied in October 2007 on the basis that there was no evidence of the disability in service or in the year following service.  Reference was made to STRs, which are negative for complaints or findings of neuropathy, and VA treatment records, which note a diagnosis of bilateral carpal tunnel syndrome in January 2007.  Also of record were the Veteran's contentions that he was exposed to Agent Orange in service.  The Veteran did not appeal that decision, nor did he submit any pertinent evidence within a year of the October 2007 rating decision.  See 38 C.F.R. §3.156(b).  The October 2007 decision thereby became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Evidence received as part of the claim to reopen includes the Veteran's assertions that he hit his head during a rocket attack in Vietnam.  Specifically, he states that he accidentally drove his head into a wall while diving into a bunker, compressing his neck.  He maintains that his current neuropathy is related to this injury.  See March 2009 correspondence from the Veteran.  The Veteran also submitted a statement from his massage therapist in March 2009.  She indicated that his neuropathy is related to his current neck disability.  

Also of record are VA treatment records dated from 2008 which note findings of cervical radiculopathy. 

This is new evidence in that it was not previous of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's service connection claim.  Specifically, the newly received evidence fulfills the requirement of a current disability related to service.  The Board finds that this evidence is both new and material to the bilateral upper extremity neuropathy claim, and the claim is reopened.  38 C.F.R. § 3.1556(a); Shade, supra.

Reviewing the record, the Board finds that there is no prejudice to the Veteran in the Board adjudicating the claim of entitlement to service connection for the bilateral upper extremity neuropathy on the merits below.  The Veteran was provided notice of what he needed to submit to substantiate a claim of service connection and his right to a hearing, and any required development, including an examination and opinion has been obtained.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that when the Board addresses a question not addressed by the RO, "it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby").

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), 3.304.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis and neuropathy (organic diseases of the nervous system), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis and neuropathy (organic disease of the nervous system) is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection also may be granted on a secondary basis for disability that is proximately due, the result of, or aggravated by service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran maintains his current cervical spine disability is related to an injury sustained in service.  Specifically, he states that he accidentally drove his head into a wall while diving into a bunker in Vietnam, compressing his neck.  The Veteran also maintains that his current neuropathy is related to this injury, or to his neck disability.  

STRs note that the Veteran was seen in June 1969 with complaints of right knee pain.  He stated that he twisted his right knee while responding to a "condition one."  He made no complaints related to his head, neck, or upper extremities.  He was placed on light duty because of his right knee injury.  STRs are negative for complaints or findings related to a neck disability or neuropathy of the upper extremities.  An August 1970 separation examination report notes that clinical evaluation of spine, upper extremities and neurologic system was normal.  

Following service, VA treatment records dated from 2006 to 2007 note the Veteran's complaints of upper extremity neuropathy.  A January 2007 EMG report notes a diagnosis of bilateral carpal tunnel syndrome.  The EMG studies showed no evidence of peripheral neuropathy.  VA treatment records dated in 2008 note findings of degenerative disc disease and degenerative joint disease of the cervical spine.  A January 2009 VA MRI study revealed a combination of primary/congenital and secondary/acquired spinal stenosis, most striking at C5-C6 where the cervical spinal cord is embraced but not grossly compressed.  No fracture was noted.

In a February 2009 VA orthopedic clinic note, the examiner noted that MRI studies revealed multiple disc herniations and degenerative changes to the cervical spine.  In a February 2009 addendum, the VA examiner stated, "It is reasonable to believe that [the Veteran's] signs and symptoms cervical and shoulder pain are consistent with injuries suffered in Vietnam. The [Veteran] reportedly dove into a bunker and hyper-.extended his knee and ran his head into the sandbagged wall which compressed his neck."

An April 2012 VA DBQ neck conditions exam report notes that the Veteran reported injuring his neck in service, at the same time he injured his knee.  He did not realize he had fractured his neck at that time.  He was only recently told of the findings of neck disability.  The Veteran also complained of bilateral carpal tunnel syndrome, especially noticeable since 2005.  After reviewing the claims file and examining the Veteran, the examiner noted that the Veteran's STRs are negative for any complaints or findings of a neck injury at the time of the 1969 knee injury.  The examiner opined that the Veteran's current neck disability was less likely than not incurred in or caused by the claimed in-service injury.  In this regard, the examiner reiterated that while the Veteran complained of knee problems, he never complained of neck problems during service.  Moreover, medical records show no documentation of such disability immediately after service, which would be expected after a serious injury such as a fracture.  The examiner noted that the Veteran worked following service for more than 40 years as a laborer, and indicated that the onset of his complaints was in the mid 2000's.  The examiner opined that the Veteran's neck disability is due to years of hard work, congenital factors, or genetics rather than an in-service injury accelerating such a process.  

Based on the aforementioned evidence, the Veteran is not shown to have cervical spine disability or upper extremity neuropathy during his period of active service from November 1968 to August 1970.  There is no evidence to indicate that he was diagnosed with arthritis of the cervical spine or upper extremity neuropathy within one year of his leaving active duty in August 1970 so as to warrant service connection on a presumptive basis under 38 C.F.R. § 3.307 and 3.309. 

Weighing the evidence as to a medical nexus between the Veteran's current cervical spine disability with upper extremity neuropathy and his military service, the Board finds that the February 2009 VA opinion supporting a nexus is of less probative value than the April 2012 VA examiner's opinion the determined no relationship existed. The February 2009 examiner did not review the claims file or cite to the STRs, nor did he provide a rationale for his conclusion that there was a relationship.
Conversely, the April 2012 VA opinion is based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports its conclusions with detailed rationale.  The VA examiner considered the Veteran's stated contentions and the medical evidence of record.  After considering evidence of record, the VA examiner opined that any current disability was less likely than not incurred in or caused by service.  The examiner's references to specific evidence make for persuasive rationale.  

To the extent that the Veteran is claiming that his bilateral upper extremity neuropathy is related to his cervical spine disability, because service connection for cervical spine disability is denied in this decision, service connection is not available for a disability that is secondarily caused by cervical spine disability.  As such, a threshold legal requirement for establishing service connection for neuropathy as secondary to such disability, as alleged, is not met.  In other words, it is not shown that the primary disability (cervical spine disability) alleged to have caused or aggravated the upper extremity neuropathy for which secondary service connection is sought is service connected.  Accordingly, the claim of service connection for upper extremity neuropathy as secondary to cervical spine disability must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board has not overlooked the Veteran's contentions in support of his claim.  However, while lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a cervical spine disability and upper extremity neuropathy falls outside the realm of common knowledge of a lay person.  That is, although the Board readily acknowledges that Veteran is competent to describe pain and numbness in his neck and upper extremities, there is no indication that the Veteran is competent to etiologically link any reported in-service symptoms to disabilities diagnosed many years after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345   (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In arriving at the decision to deny the service connection claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  As such, the issues are denied. 


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for bilateral upper extremity neuropathy has been submitted and the claim is reopened.

Service connection for bilateral upper extremity neuropathy is denied.

Service connection for cervical spine disability is denied.


REMAND

Initial Rating for PTSD

With regard the Veteran's claim for a higher initial rating for PTSD, subsequent to the issuance of the most recent (May 2012) Supplemental Statement of the Case (SSOC), additional evidence (records of VA psychiatric treatment from 2014 to 2015) was associated with the claims file in 2015.  See VBMS.  This pertinent evidence was not reviewed by the AOJ in conjunction with the issue on appeal, and AOJ consideration of the additional evidence was not waived by the Veteran.  Accordingly, the AOJ must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c).

Moreover, the newly received VA treatment records show that the Veteran's service-connected PTSD may have worsened since the time of the most recent (April 2012) VA examination.  As the objective findings on examination in 2012 are now more than three years old and, in view of the subsequent treatment records indicating a worsening of the disability, the Board finds it appropriate to remand this claim so that the Veteran may be scheduled for an examination to assess the current state of this disability.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

TDIU

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC is furnished.  In essence, the following sequence is required: There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203.

Here, a July 2009 rating decision denied entitlement to TDIU.  In September 2009, the Veteran's representative submitted a timely NOD wherein it was clearly indicated that the Veteran was disagreeing "all issues" denied in the July 2009 rating decision, including the denial of TDIU.  The record before the Board, however, does not show that the Veteran has been provided an SOC in response to this NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative an SOC that addresses the issue of entitlement to TDIU.  Advise them of the time limit for filing a Substantive Appeal.  If the appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board. 

2.  The Veteran should be contacted and asked to provide detailed information regarding all sources of medical treatment, both VA and private, for his service-connected PTSD.  After obtaining the necessary waivers where appropriate,  the RO should obtain copies of the medical records and associate them with the claims file. 

If any records identified by the Veteran cannot be obtained, such should be noted, and the Veteran and his representative notified to allow them the opportunity to obtain and submit those records for VA review. 
 
3.  Thereafter, the Veteran should be scheduled for the appropriate clinical examination to evaluate the current severity of his service-connected PTSD.  The Veteran's claims file should be provided to the examiner in conjunction with the examination.  All tests and studies deemed appropriate should be conducted.  All information required for rating purposes is to be provided by the examiner.  The supporting rationale for all opinions expressed must be provided.
 
4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.
 
5.  Then, readjudicate the issue of entitlement to an initial rating for PTSD in excess of 30 percent prior to April 12, 2012, and in excess of 50 percent thereafter.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


